SMITH, P. J.
The executors of the will of Mary Jane Spence, of Watkins, N. Y., deceased, on their final accounting asked the surrogate to construe the paragraph of the said will designated as "Twenty a.” This paragraph reads as follows:
“I give, devise and bequeath to the Methodist Episcopal Church for missionary or evangelistic purposes the sum of three thousand dollars in memory of my father and mother, Abraham and Martha Voak, my husband Wm. A. Spence and my brother Job Voak, deceased.”
The learned surrogate, after hearing evidence to the effect that the deceased had previously been a member of the local Methodist Church at Watkins, and that she and her family had left the same after some difficulty with other members of that church, and had affiliated with the local Presbyterian Church, decided that the bequest was intended for the Ohio corporation known as the “Trustees of the Methodist Episcopal Church,” and which appears to have been organized for the purpose of taking property in trust for the uses of the Methodist Episcopal Church at large. The residuary legatees under the will of Mary Jane Spence appeal from this part of the decree.
The executors do not here appeal. Only the residuary legatees appeal, and their appeal cannot be sustained unless they have been aggrieved by the decision. If, therefore, the will creates a valid gift, which may be enforced, either by the “Trustees of the Methodist Episcopal Church,” or by one of their missionary societies, or by the court itself, this judgment must be' affirmed. Under section 12 of the Personal Property Law it is provided:
“No gift, grant, or bequest to religious, educational, charitable, or benevolent uses, which shall in other respects be valid under the laws of this state, shall be deemed invalid by reason of the indefiniteness or uncertainty of thé persons designated as the beneficiaries thereunder in the instrument creating the same. If in the instrument creating such a gift, grant, or bequest there is a trustee named to execute the same, the legal title to the property given, granted, or bequeathed for such purposes shall vest in such trustee. If no person be named as trustee then the title to such property shall vest in the Supreme Court.”
That this is a bequest to religious and benevolent uses cannot be questioned, and it was the purpose of this statute to protect and validate such bequests. Upon the appeal by the residuary legatees only, it is unnecessary for us to determine by what corporation or association this *294bequest shall be administered. The Methodist missionary societies are content that the money should go to the respondent here, as also is the Methodist Church in the village of Watkins. In fact none other than the respondents make claim to these moneys, except these residuary legatees, whose only title rests upon the absolute invalidity of the bequest.
The judgment should therefore be affirmed. Decree affirmed, with costs. All concur, except WOODWARD and HOWARD, JJ., who dissent.